DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the pixel unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is written as depending from claim 20, however the pixel unit is actually a limitation found in claim 15, and the limitations of claim 16 seem to further limit the features of claim 15.  For the purpose of examination claim 16 will be interpreted as depending from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2021/0286963 A1).
Regarding claim 1, Gao teaches a low reflection structure, comprising a first lens array (12, figure 1), a second lens array (11, figure 1) and a light blocking layer (3, figure 1) located between the first lens array and the second lens array,
Wherein the first lens array comprises a plurality of first convex lenses (see 12, which are shown to be convex), the second lens array comprises a plurality of second convex lenses (see 11, shown to be convex in figure 1), the light blocking layer comprises a light blocking part (3, figure 1) and a plurality of light transmitting parts (31, figure 1) and the light blocking part at least partially surrounds the plurality of the light transmitting parts (see figure 1), and
Wherein a focus of each first convex lens of the plurality of first convex lenses is located within a light transmitting part of the plurality of light transmitting parts (see figure 11 wherein the focal point of 12 is at 3, which would have to be at the apertures 31 for light to pass through in order for the device to work; paragraphs 0048 and 0072).
Regarding claim 2, Gao teaches the image focal plane of each of the first convex lens and an object focal plane of each second convex lens of the plurality of second convex lenses are within the same plane (paragraph 0048 and 0072).
Regarding claim 11, Gao teaches that the plurality of second convex lenses and the plurality of first convex lenses have the same refractivity (paragraph 0112).
Regarding claim 12, Gao teaches wherein on a direction vertical to the light blocking layer, a second convex lens of the plurality of second convex lenses overlaps a first convex lens of the plurality of first convex lenses (paragraph 0048),
Wherein the first convex lens and the second convex lens are provided with a common optical axis, and the optical axis of the first convex lens and the second convex lens passes through a light transmitting part of the plurality of light transmitting parts (paragraph 0048; figure 11).


Allowable Subject Matter
Claims 3-10, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and 4, closest prior art does not specify the shape of the aperture.
Claims 5-7 contain allowable subject matter at least inasmuch as they depend from claim 3.
Regarding claim 8, closest prior art does not teach that the lens array has a plurality of dielectric layers on either side of the light blocking layer.
Claims 9-10 contain allowable subject matter at least inasmuch as they depend from claim 8.
Regarding claim 13, prior art teaches a one to one correspondence for the first and second lens array and would seem to teach away from the optical axis of one lens of first lens array being in between the optical axes of two adjacent lenses of the second lens array.
Regarding claim 14, prior art does not teach that the lens array is part of a display.
Claims 15-18 contain allowable subject matter at least inasmuch as they depend from claim 14, or as in the case of claim 16, should depend from claim 14.
Regarding claim 19, prior art does not teach that the lens array is part of a display.
Claim 20 contains allowable subject matter at least inasmuch as it depends from claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	12/16/2022